Citation Nr: 0200491	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  96-03 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral 
pes planus, bilateral hallux valgus, status post bunionectomy 
of the right foot, status post amputation of the proximal 
phalanx of the left little toe, and bilateral calcaneal 
spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from October 
1978 to May 1985, and in the Navy from November 1985 to 
August 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1993 RO rating decision which granted service 
connection and a noncompensable rating for orthopedic 
conditions of the feet; the veteran appealed for a higher 
evaluation.  In February 2000, the Board remanded the case 
for additional development.

During the course of the appeal, the RO has variously 
characterized and rated the service-connected orthopedic 
conditions of the feet.  By the most recent RO rating action, 
the conditions have been characterized as bilateral pes 
planus, bilateral hallux valgus, status post bunionectomy of 
the right foot, status post amputation of the proximal 
phalanx of the left little toe, and bilateral calcaneal 
spurs.  The RO has most recently assigned a single 10 percent 
rating for the conditions, effective since service discharge.  
The rating to be assigned for this orthopedic disability of 
the feet is the only issue presently on appeal.

The Board notes that service connection is separately 
established for other foot and lower extremity conditions 
including residuals of cold injury (frostbite) of the right 
foot (rated 20 percent), residuals of cold injury (frostbite) 
of the left foot (rated 20 percent), a left ankle disorder 
(rated 10 percent), a right knee disorder (rated 10 percent), 
and a left knee disorder (rated 10 percent).  The assigned 
evaluations for these conditions are not currently before the 
Board on appeal.



FINDINGS OF FACT

Since the effective date of service connection, the veteran's 
service-connected orthopedic conditions of the feet 
(bilateral pes planus, bilateral hallux valgus, status post 
bunionectomy of the right foot, status post amputation of the 
proximal phalanx of the left little toe, and bilateral 
calcaneal spurs) have produced an aggregate impairment 
equivalent to pronounced bilateral pes planus.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for service-connected 
orthopedic conditions of the feet (bilateral pes planus, 
bilateral hallux valgus, status post bunionectomy of the 
right foot, status post amputation of the proximal phalanx of 
the left little toe, and bilateral calcaneal spurs) have been 
met.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Code 5276 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from October 
1978 to May 1985, and in the Navy from November 1985 to 
August 1991.  His service medical records describe various 
disorders of the feet.

In September 1991, the veteran claimed service connection for 
disability of the feet.

At a December 1992 VA examination, the veteran reported flat 
feet which had been painful.  His longitudinal arches were 
found to be depressed upon standing, his hallux joints were 
enlarged, and he had hammer toe of his 2nd through 4th toes 
bilaterally.  His range of motion was normal, his function 
was within normal limits, and he had a straight gait.  The 
examiner's diagnosis was bilateral flat feet.  X-rays at the 
same time showed a calcaneal spur, a minimal hallux valgus 
deformity bilaterally, mild degenerative changes of the left 
talonavicular region, status post amputation of the proximal 
phalanx of the left little toe, and no pes planus.

In March 1993, the RO granted service connection for 
bilateral pes planus, bilateral hallux valgus, and status 
post amputation of the proximal phalanx of the left little 
toe, assigning a noncompensable rating for each, effective 
August 17, 1991 (day after service discharge).

At a hearing before the RO in December 1993, the veteran 
testified that he had pain and numbness in his feet, and that 
he also experienced periodic swelling.  He stated that he had 
been told he had hammertoes, and also indicated that he had 
no problem with the amputation of his left little toe. 

At a VA examination given in February 1994, the veteran 
reported pain in his heels and in the arch areas of both 
feet.  History included an operation years ago of the 5th 
left toe due to it overlapping.  The examiner found a scar on 
the dorsal-lateral aspect of the veteran's left foot.  Color 
and temperature of the feet were within normal limits, as was 
his posture.  Ankle flexion was limited to 90 degrees.  He 
was noted to have bilateral hallux valgus and flat feet, and 
complained of pain on palpation of both heels.  His gait was 
described as limping.  X-rays at this time showed bilateral 
calcaneal spurs, hallux valgus deformity of the first 
metacarpal phalangeal (MP) joint with minimal degenerative 
osteoarthritis on the right, degenerative osteoarthritis of 
the left tarsal bones, and deformity of the left fourth and 
fifth digits with dislocation of the fifth MP joint.

By decisions in August and October 1994, the RO combined the 
veteran's service-connected bilateral pes planus, bilateral 
hallux valgus, and amputation of the proximal phalanx of the 
left little toe into a single disability rating, assigning a 
10 percent evaluation effective August 17, 1991.

In January 1995, a VA examination found the veteran to have 
pes planus of the right foot with complete loss of the arches 
upon weight bearing.  His right foot had hallux valgus with 
hammertoes of the second through fifth toes.  There was no 
skin breakdown, skin lesion, or loss of skin appendages.  
Pulses were well-felt, and the temperature was warm to touch.  
His left foot had pes planus with complete loss of arches 
upon weight bearing as well, with hammertoes of the second 
through fourth toes.  The left little toe was 0.5 cm shorter 
than the right due to a prior osteotomy.  The left foot had 
no skin breakdown, skin lesions, or loss of appendages.  
There was no edema and the temperature was warm to touch.  A 
neurological examination showed that motor strength, deep 
tendon reflexes, sensation and gait were all normal.  The 
veteran was diagnosed with a history of frostbite to both 
feet, bilateral pes planus, right foot hallux valgus, right 
hammertoes of toes numbers 2 through 5, left hammertoes of 
toes numbers 2 through 4, and status post left foot little 
toe osteotomy.

In April 1995, the veteran was service-connected for 
frostbite to both feet with a noncompensable rating assigned, 
and was denied an increased rating for his orthopedic foot 
conditions.

An October 1997 VA examination found the veteran to have 
bilateral hallux valgus, and a prominent right MP joint of 
the great toe.  He had hammering of the lateral four toes of 
the right foot, and hammering of the second through fourth 
toes of the left foot.  He had a vertical surgical scar over 
the dorsal left fifth toe and adjacent metatarsal.  His 
function was normal.  He was noted to have bilateral pes 
planus and shortening of the left fifth toe.  His gait was 
normal, with no secondary skin changes observed.  He was 
diagnosed with recurrent bilateral foot tingling in cold 
weather (post frostbite injury), postsurgical straightening 
and shortening of the left little toe, and bilateral pes 
planus.

A November 1998 VA cold injury protocol examination found the 
veteran to have a normal gait, with bilateral pes planus and 
bilateral hallux valgus.  No swelling was noted.  He had 
bilateral hammering of the bilateral four smaller toes except 
for shortening of the left fifth toe.  He had vertical 
surgical scars over the dorsal left fourth toe and dorsal 
metatarsal area of the left fifth toe.  He had a bunion on 
the right great toe which was tender to palpation.  The skin 
was intact and warm, and his dorsal pedis pulses were 1-2+ 
bilaterally.  No posterior tibial pulse was palpated.  The 
diagnosis was past history of frostbite injury to both feet, 
with residual symptoms.  The examination included photographs 
of the feet.

In December 1998, the RO combined the veteran's frostbite and 
orthopedic problems of both feet and characterized and rated 
these disabilities as residuals of cold injury with pes 
planus and hammer toes, rating each foot at 30 percent 
effective January 12, 1998.

In September 1999, the veteran underwent a right foot 
operation due to hallux abuctovalgus with hammering of toes 2 
through 5.  The operation consisted of a bunionectomy and 
arthroplasties of toes 2 through 5.

In October 1999, the veteran appeared at a hearing before the 
Board and testified that he had hammertoes of his left and 
right feet, and no arches in either foot.  He indicated that 
the orthotics he had been using had not alleviated his pain, 
which he experienced on a daily basis.  He also stated that 
he had recently undergone surgery to remove the bunion on his 
right foot.  

In February 2000, the Board remanded the veteran's claim to 
the RO for further evidentiary development and a VA 
examination, with directions to rate the veteran's orthopedic 
conditions separately from his service-connected residuals of 
cold injury to the feet.

Following the Board's remand, records detailing the veteran's 
September 1999 surgery for removal of a bunion on his right 
foot were submitted, as well as VA outpatient treatment 
records from September 1999 to August 2000 detailing the 
veteran's post-surgery recovery.

In a May 2000 VA joints examination, the veteran stated that 
he had constant pain with occasional swelling.  The examiner 
noted that the veteran had bilateral limping and mild diffuse 
swelling about the right foot.  There were multiple healed 
surgical scars about the dorsum of all right toes.  There was 
diffuse tenderness of both feet.  Subtalar motion was painful 
bilaterally but more on the left than the right.  There was a 
well-healed surgical scar on the left little toe, which was 
without its proximal phalanx.  The third metatarsal of the 
left foot had a callus consistent with an old healed 
fracture.  The right foot had multiple resections of the 
proximal phalanges from the second to fifth digits with 
residuals of an osteotomy about the proximal phalanx of the 
great toe with excision of the medial aspect of the first 
metatarsal head, consistent with a bunionectomy.  There were 
degenerative changes about the first MP joint, with a 
calcaneal spur as well.  The examiner's impression was 
bilateral severe pes planus, with degenerative arthritis 
about the right foot.  The examiner opined that the veteran 
had severe feet disabilities, necessitating the procedures on 
his right foot.  The examiner further noted hammertoes of the 
second through fourth toes of the left foot, and a bunion on 
the left side.

At a May 2000 VA feet examination, the veteran again reported 
persistent pain and swelling in both feet.  He also reported 
numbness in the dorsal surfaces of the toes on his right foot 
following his surgery in September 1999.  He claimed no 
weakness, fatigability, decreased endurance, coordination 
problems, or flare-ups.  The examiner found the veteran to 
have a normal gait.  He had healed surgical scars over the 
dorsal surfaces of his right foot and toes.  The left little 
toe had shortening as well as a scar over the dorsal surface.  
He had bilateral pes planus and bilateral hallux valgus, as 
well as bilateral hammering of the lateral four toes.  He 
indicated decreased light touch sensation over the dorsal 
surfaces of the right foot toes.  The examiner's diagnoses 
were postoperative changes of the right foot, a small 
calcaneal spur and a large degenerative excresence of the 
right foot, status post osteotomy and arthroplasty (second 
through fifth right toes), status post right great toe 
bunionectomy, claimed numbness over the dorsal surface of the 
right toes, and bilateral foot abnormalties as noted.

At a VA cold injury protocol examination performed in June 
2000 the veteran reported intermittent numbness and pain 
bilaterally.  The examiner found the veteran to have 
decreased sensation to light touch over the plantar aspect of 
the tips of his toes of both feet, and decreased pin-prick 
sensation of the distal areas of both feet.  His right foot 
had a surgical scar at the 1st metatarsophalangeal joint, 
active and passive flexion limited to 20 degrees and plantar 
flexion to 25 degrees, and no evidence of erythema or 
inflammation.  Past records including X-rays were noted.  The 
examiner diagnosed bilateral sensory neuropathy of the feet 
from cold injury/frostbite, right foot degenerative joint 
disease with a bone defect of the head of the right first 
metatarsal bone secondary to previous bunionectomy for 
treatment of chronic bunion bursitis due to right foot severe 
hallux valgus deformity, a left ankle disorder, and right and 
left knee problems.

Ongoing VA outpatient records show the veteran was seen in 
the podiatry clinic in July 2000, at which time it was noted 
he had returned to work at his postal job where he was on his 
feet 8 hours a day.  He continued to complain of foot pain 
and numbness since his September 1999 right foot surgery.  
Assessments included that the postoperative right foot was 
healing, and right hallux limitus.  Medications and exercise 
were to continue, and it was noted that consideration should 
be given to surgical correction of a left foot bunion.  When 
the veteran was seen in August 2000, it was noted that his 
postoperative right foot condition was healing.  Primary 
complaints concerned the left foot.  Clinical and X-ray 
findings included hallux valgus of the left great toe, 
hammering of left toes 2 through 4, hypertrophy of the left 
navicular, and arthritic changes from an old left foot 
fracture.  Orthotics or inserts for left foot pain were 
recommended, and future left foot surgery was planned.

In a September 2000 decision, the RO recharacterized the 
veteran's service-connected disorders of the feet, assigning 
ratings as follows: 20 percent for residuals of cold injury 
of the right foot; 20 percent for residuals of cold injury of 
the left foot; and (except for a temporary total convalescent 
rating for recent right foot surgery) 10 percent, effective 
from service, for bilateral pes planus, bilateral hallux 
valgus, status post bunionectomy of the right foot, status 
post amputation of the proximal phalanx of the left little 
toe, and bilateral calcaneal spurs.  The veteran also has 
other service-connected lower extremity conditions including 
a left ankle disorder (rated 10 percent), a right knee 
disorder (rated 10 percent), and a left knee disorder (rated 
10 percent).


Analysis

The veteran seeks a rating higher than 10 percent for his 
service-connected orthopedic conditions of the feet 
(bilateral pes planus, bilateral hallux valgus, status post 
bunionectomy of the right foot, status post amputation of the 
proximal phalanx of the left little toe, and bilateral 
calcaneal spurs).

The file shows that through correspondence, rating decisions, 
the statement of the case, and the supplemental statements of 
the case, the veteran has been notified of the evidence 
necessary to substantiate his claim.  Medical records have 
been obtained and VA examinations have been provided.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001);  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's service-connected orthopedic conditions of the 
the feet involve not only pes planus but several other 
abnormalities.  However, all the subparts of the disability 
involve functioning of the feet, and rating the different 
subparts separately may result in prohibited pyramiding of 
ratings.  38 C.F.R. § 4.14.  The best rating method appears 
to be utilizing the diagnostic code for pes planus to rate 
all aspects of the disability.  This is partially rating by 
analogy (38 C.F.R. § 4.20), since the service-connected 
orthopedic conditions of the the feet involve more than just 
pes planus.  In determining the appropriate single rating 
under the diagnostic code for pes planus, the Board has taken 
into account the aggregate impairment of all aspects of the 
service-connected orthopedic conditions of the the feet, not 
just the pes planus. 


Under 38 C.F.R. § 4.71a, Diagostic Code 5276, the following 
percentage ratings are assigned for flatfoot, acquired:  

Pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances
           Bilateral   50
           Unilateral   30

Severe; objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities:
           Bilateral   30
           Unilateral   20

Moderate; weight-bearing line over or 
medial to great toe, inward bowing of the 
tendo achillis, pain on manipulation and 
use of the feet, bilateral or unilateral   
10 

Mild; symptoms relieved by built-up shoe 
or arch support   0

The medical records since service include a number of 
treatment records and a series of VA examinations from 1992 
to 2000.  At a 2000 examination, the doctor characterized the 
veteran's bilateral pes planus as severe in degree, and also 
noted other severe foot problems.  The veteran has had toe 
deformities of both feet, including hallux valgus of the big 
toes and hammering of smaller toes, which have been the 
subject of past and contemplated surgery.  He had an 
operation on the left little toe years ago; in 1999 he had 
right foot surgery including a bunionectomy of the big toe 
and procedures on the other toes of that foot; and records 
from 2000 indicate surgery is planned for similar problems of 
the left foot.  Functioning of the feet is further hindered 
by bilateral heel spurs.  

The medical records show the combined service-connected 
orthopedic foot problems and associated pain have caused 
significant impairment in ability to ambulate and stand for 
prolonged periods.  Such functional loss must be taken into 
account in the rating process.  38 C.F.R. § 4.40, 4.45.  It 
is not required that all criteria for a particular percentage 
rating under Code 5276 be satisfied in order for such rating 
to be assigned, as long as the overall functional impairment 
from the disability corresponds to the percentage rating.  
38 C.F.R. § 4.21.  And, as noted, the Board is assessing by 
analogy (38 C.F.R. § 4.20) the functional impairment from all 
of the service-connected orthopedic foot problems, not simply 
the pes planus.  

With this in mind, after review of all the medical evidence, 
the Board finds that the service-connected orthopedic 
conditions of the feet (bilateral pes planus, bilateral 
hallux valgus, status post bunionectomy of the right foot, 
status post amputation of the proximal phalanx of the left 
little toe, and bilateral calcaneal spurs) have produced an 
aggregate impairment equivalent to pronounced bilateral pes 
planus.  This supports a higher rating of 50 percent for the 
condition under analogous Code 5276.  Moreover, the evidence 
shows that since the effective date of service connection 
there have been no identifiable periods of time during which 
the veteran's orthopedic foot disability has varied to such 
an extent that "staged ratings" for the condition would be 
warranted (i.e., different percentage ratings for different 
periods of time based on the facts found).  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Thus a 50 percent rating for 
the bilateral orthopedic foot disability is warranted since 
the time of service discharge when service connection became 
effective.  In reaching this decision, the Board has 
considered and applied the benefit-of-the-doubt rule.  
38 U.S.C.A. § 5107(b). 




ORDER

A higher rating of 50 percent for service-connected 
orthopedic foot conditions (bilateral pes planus, bilateral 
hallux valgus, status post bunionectomy of the right foot, 
status post amputation of the proximal phalanx of the left 
little toe, and bilateral calcaneal spurs) is granted.





		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 

